Citation Nr: 1503052	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.  

2. Whether new and material evidence has been received to reopen a claim for service connection for a left foot disability.  

3. Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability.  

4. Entitlement to service connection for sleep apnea.  

5. Entitlement to service connection for a left foot disability.

6. Entitlement to service connection for a right foot disability.  

7. Entitlement to a disability rating in excess of 20 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals additional VA treatment records that have not been reviewed by the RO.  Given that the Veteran's claims are being granted, there is no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  Any future consideration of this case should take into consideration the existence of this electronic record.  

The issue of entitlement to a disability rating in excess of 20 percent for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence associated with the claims file since August 2008 is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for sleep apnea, a left foot disability, and a right foot disability.  

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has sleep apnea that was caused by a service-connected disability.  

3. The Veteran's pre-existing pes planus of the left foot was aggravated beyond its natural progression during service.  

4. The Veteran's pre-existing pes planus of the right foot was aggravated beyond its natural progression during service.  


CONCLUSIONS OF LAW

1. Evidence received since the August 2008 rating decision that denied service connection for sleep apnea, a left foot disability, and a right foot disability, which was the last final denial with respect to these issues, is new and material; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2. The Veteran's sleep apnea is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3. The criteria for service connection for pes planus of the left foot are met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).

4. The criteria for service connection for pes planus of the right foot are met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petitions to Reopen Previously Denied Claims

In August 2008, the RO denied the Veteran's claims for service connection for sleep apnea, a left foot disability, and a right foot disability on the basis that there was no nexus to service.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the August 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2002); King v. Shinseki, 23 Vet. App. 464 (2010).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

After the August 2008 rating decision, the Veteran submitted a February 2010 favorable nexus opinion regarding his sleep apnea and a March 2010 favorable nexus opinion regarding his foot disabilities.  The opinions raise a reasonable possibility of substantiating his claims.  Reopening of the Veteran's claims for service connection for sleep apnea, a left foot disability, and a right foot disability based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011)

II. Service Connection Claims

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Sleep Apnea

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Veteran has a service-connected low back disability and has been diagnosed with sleep apnea, satisfying the first two elements of a secondary service connection claim.  Id.  

There are two medical opinions regarding the Veteran's sleep apnea.  In February 2010, a VA health care provider stated that, "[i]t is at least as likely as not that [the Veteran's] sleep apnea is related to his weight gain which is related to his chronic low [back] pain."  In April 2010, a VA examiner found that the Veteran's sleep apnea was "...not directly related to his back condition but is related to his weight gain which is related to his chronic low back condition."  Affording the Veteran the benefit of the doubt, both medical opinions link the Veteran's sleep apnea to his service-connected low back disability.  The third element of a secondary service connection claim is satisfied.  Wallin, 11 Vet. App. at 512.  Service connection for sleep apnea is warranted on a secondary basis.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

B. Left and Right Foot Disabilities

The Veteran's September 1974 entrance examination noted the presence of bilateral pes planus, found to be not currently disabling.  Because this preexisting condition was noted on entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In cases involving aggravation of a pre-existing disability, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

In this case, the Veteran's service treatment records show that he was treated twice in October 1975 for bilateral foot pain.  The first time he was treated, he reported bilateral foot pain that had been present for four days.  The second time he was treated, he reported bilateral foot pain, toe pain, and that it was painful for him to walk.  He stated that his foot pain prevented him from sleeping.  Upon examination, he had pain on flexion.  He was given medication.   Reading this evidence in the most favorable light, the Veteran's pes planus increased in severity during service, as it was noted to have been not currently disabling at his entrance examination.  

A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  If the preexisting disorder underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2014).  The July 2008 VA examiner's opinion that there was no evidence of aggravation during service and that the Veteran's post-service employment aggravated his pes planus does not rise to the level of clear and unmistakable evidence.  Especially in light of a March 2010 VA treatment record noting that it was "...as likely as not that [the Veteran's] foot pain was aggravated by heavy activity of active duty."  There is no clear and unmistakable evidence showing that the symptoms in service were the result of the natural progression of pes planus.  38 C.F.R. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Therefore, service connection for bilateral pes planus is warranted based upon aggravation of a preexisting disability.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Given the granting of the benefits sought, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for sleep apnea is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a left foot disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a right foot disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran's electronic claims file in VBMS shows that the AOJ denied his claim for an increased rating for his low back disability in November 2013.  He filed a timely Notice of Disagreement in December 2013.  A May 2014 report of contact notes that the Veteran elected the Decision Review Officer process, but that no notice letter had been sent to him.  The AOJ has yet to promulgate a Statement of the Case with regard to this issue.  Therefore, the claim be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to a disability rating in excess of 20 percent for a low back disability.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


